DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed on 6/1/2021 has been entered. Claims 1-7 and 9-24 remain pending in the present application. Claim 8 has been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,785,136 in view of Bates et al. (US PGPUB 20120096288) in view of Ewell, Jr. et al. (US Patent 8,610,036). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.

US Patent 9,785,136
Application 15/729,618
Claim 1: A system, comprising:
a processor operable to execute instructions associated with electronic code; 


a thermal sensor operable to measure a temperature associated with a device; 

and a controller in communication with the thermal sensor, the controller configured to: determine whether a system power state of the system is in a non-active state, the system power state indicative of an overall power consumption of the system; 

receive an activity status associated with the processor, wherein the system power state is separate and distinct from the activity status associated with the processor; 




receive a temperature associated with the device from the thermal sensor; and provide a disable signal to the thermal sensor based upon a determination that the system power state of the system is in the non-active state, the activity status indicating that the processor is in a reduced activity state, and that the temperature 

Claim 1: A system, comprising: a processor having a first core; 

a platform controller hub; 

a thermal sensor operable to measure a temperature associated with the first core; 

and a controller in communication with the  thermal sensor, the controller configured to: 





receive an activity status associated with the first core; 


periodically poll the thermal sensor to receive the temperature associated with the first core, the polling having a polling period;

receive the temperature associated with the first core after a predetermined wake period; disable power to the thermal sensor based upon at least when the activity status indicates the first core is in a reduced activity state and the temperature associated with the first core is less than or equal to a predetermined temperature threshold value 



commence a timer in which a time begins when the power is disabled; and determine whether the time is between a minimum predetermined period and a maximum predetermined period.

and enable power to the thermal sensor: if the minimum predetermined period has been exceeded an the first core is not in a reduced activity state; or if the timer reaches the maximum predetermined period; wherein, the predetermined wake period is shorter than the polling period.
Claim 2: The system of claim 1, wherein the controller is further configured to store the temperature output value.
Claim 2: The system of Claim 1, wherein the controller is further configured to store the temperature output value.
Claim 3: The system of Claim 2, wherein the controller is further configured to: receive a request for the temperature output value from a 
Claim 3: The system of Claim 2, wherein the controller is further configured to: receive a request for the temperature output value from a 
Claim 4: The system of Claim 1, wherein the non-active state comprises an idle state.
Claim 5: The system of Claim 4, wherein the non-active state comprises an idle state.
Claim 5: The system of Claim 1, wherein the controller is further configured to provide an enable signal to the thermal sensor based upon the activity status indicating that the processor is in an active state.
Claim 6: The system of Claim 1, wherein the controller is further configured to provide an enable signal to the thermal sensor based upon the activity status indicating that the processor is in an active state.
Claim 6: The system of Claim 1, wherein the controller is further configured to provide an enable signal to the thermal sensor based upon an elapsing of a predetermined time period.
Claim 7: The system of Claim 1, wherein the controller is further configured to enable the thermal sensor based upon the time elapsed is equal or greater than the maximum predetermined period.
Claim 7: The system of Claim 1, wherein the device includes a platform controller hub (PCH).
Claim 8: The system of Claim 1, wherein the device includes a platform controller hub (PCH).
Claim 8: The system of Claim 1, wherein the processor includes a central processing unit (CPU).
Claim 9: The system of Claim 1, wherein the processor includes a central processing unit (CPU).
Claim 9: The system of Claim 1, wherein the activity status is received from logic that is not the processor.
Claim 10: The system of Claim 1, wherein the activity status is received from logic that is not the processor.
Claim 10: An apparatus, comprising:
logic configured to: determine whether a system power state of a system is in a non-active state, the system power state indicative of an overall power consumption of the system; 

receive an activity status associated with a processor of
the system, wherein the system power state is separate and distinct from the activity status associated with the processor; 




receive a temperature output value representative of a
measured temperature associated with a device by a thermal sensor; 

and provide a disable signal to the thermal sensor based upon a determination that the system power state of
the system is in the non-active state, the activity

Claim 11: An apparatus, comprising: controller logic configured to: 




receive an activity status associated with a processor having a first core; 



wake a thermal sensor mechanically couple to the first core;


receive data representative of a measured temperature associated with the first core by the thermal sensor, after a predetermined wake period;

communicate a disable signal to the first thermal sensor based upon at least when the activity status indicates that the first core is in a reduced activity state and that the temperature data 

and determine whether the time is between a minimum predetermined period and a maximum predetermined period;

and enable power to the first thermal sensor: if the minimum predetermined period has been exceeded an the first core is not in a reduced activity state; or if the timer reaches the maximum predetermined period; wherein, the predetermined wake period is shorter than the timer;

further wherein, the system comprises the controller logic, the processor and a platform controller hub.
Claim 11: The apparatus of Claim 10, wherein the logic is further configured to store the temperature output value.
Claim 12: The apparatus of Claim 11, wherein the controller logic is further configured to store the data.
Claim 12: The apparatus of Claim 10, wherein the logic is further configured to: receive a request for the temperature output value from a requestor; and provide the stored temperature output value to the requestor.
Claim 13: The apparatus of Claim 11, wherein the controller logic is further configured to: receive a request for the data from a requestor; and provide the stored temperature output value to the requestor.
Claim 13: The apparatus of Claim 10, wherein the logic is further configured to provide an enable signal to the thermal sensor based upon the activity status indicating that the processor is in an active state.
Claim 15: The apparatus of Claim 11, wherein the controller logic is further configured to communicate an enable signal to the thermal sensor based upon the activity status indicating that the first core is in an active state.
Claim 14: The apparatus of Claim 10, wherein the logic is further configured to provide an enable signal to the thermal sensor based upon an elapsing of a predetermined time period.
Claim 16: The apparatus of Claim 11, wherein the controller logic is further configured to communicate an enable signal to the thermal sensor based upon the time elapsed is equal or greater than the maximum predetermined period.


The limitations that differ from the parent patent include the following with their respective rejections listed next to each limitation: 
and determine whether the time is between a minimum predetermined period and a maximum predetermined period, (Bates; at least paragraph [0032]; disclose wherein a temperature sensor of a CPU that is disabled for a predetermined delay period which has a minimum and maximum delay cycle)
and enable power to the first thermal sensor: if the minimum predetermined period has been exceeded and the first core is not in a reduced activity state; or if the timer reaches the maximum predetermined period. (Bates; at least paragraph [0044]; disclose wherein the thermal sensors are set on a predetermined on/off cycle time based on the activity state of processing cores and wherein when the minimum predetermined period (i.e. the cycle time has been reached), enabling power to the thermal sensor).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of the known method of enabling/disabling a thermal sensor if a timer reaches a minimum/maximum time period based on core activity with the known system of a thermal sensor control system as taught by U.S. Patent No. 9,785,136 to achieve the known results of power saving in a computer temperature control system.
U.S. Patent No. 9,785,136 and Bates do not teach; commence a timer in which a time begins when the power is disabled; 
However Ewell teaches; (Ewell; at least column 1, lines 33-61) disclose a heat sensor that is tied to a timer and deactivated for a first predetermined time and activated at the expiration of a first timer countdown.
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of the known method of commencing a timer for a sensor when power is disabled with the known system of a thermal sensor control system as taught by U.S. Patent No. 9,785,136 and Bates to achieve the known results of power saving in a computer temperature control system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US PGPUB 20120096288) in view of Ewell, Jr. et al. (US Patent 8,610,036) in view of Shrall et al. (US PGPUB 20130261814) in view of Man et al. (US PGPUB 20140068291).

Regarding Claim 1; Bates teaches; A system, comprising: 
a processor having a first core; (Bates; Fig. 1; Abstract; processor (10) operable to execute instructions associated with electronic code in which the processor contains one or more operating cores)
a thermal sensor operable to measure a temperature associated with the first core; (Bates; Fig. 5; paragraphs [0008]-[0010] and [0041]; disclose a thermal sensor operable to measure the temperature of an integrated circuit including individual cores or a processor)
and a controller in communication with the first thermal sensor, the controller configured to: (Bates; Fig. 5; disclose a sensor controller (120) in communication with temperature sensors (114))
receive an activity status associated with the first core; (Bates; at least Fig. 5; paragraphs [0041] and [0044]; disclose determining performance (activity) states associated with a processor or cores within the processor)
periodically poll the thermal sensor to receive the temperature associated with the first core, the polling having a polling period; (Bates; at least paragraph [0044]; disclose wherein the system includes a sampling rate (polling period) for receiving temperature information related to a core of a processor)
receive the temperature associated with the first core after a predetermined wake period; (Bates; Fig. 5; at least paragraphs [0041] and [0044]; disclose a thermal sensor used for taking temperature measurements associated with the device including the cores of a processor)
and disable power to the thermal sensor based upon at least when the activity status indicates the first core is in a reduced activity state and the temperature associated with the first core is less than or equal to a predetermined temperature threshold value and a system in a S0 idle state or a S0ix connected standby state; (Bates; Figs. 7 and 8; paragraphs [0069]-[0071] and [0073]-[0075]; disclose disabling a thermal sensor based upon the activity status of a processor (i.e. the core is in an idle state an thus the system is in an idle state) and the output value of the predetermined temperature compared to threshold values) 
commence a timer in which a time begins when the power is disabled; and determine whether the time is between a minimum predetermined period and a maximum predetermined period; (Bates; 
and enable power to the thermal sensor: if the minimum predetermined period has been exceeded and the first core is not in a reduced activity state; or if the timer reaches a predetermined maximum predetermined period; (Bates; at least paragraphs [0044] and [0057]; disclose wherein the thermal sensors are set on a predetermined on/off cycle time based on the activity state of processing cores and wherein when the minimum predetermined period (i.e. the cycle time has been reached), enabling power to the thermal sensor and wherein the system also includes determining a minimum and maximum time period).
wherein, the predetermined wake period is shorter than the polling period.
Bates appears to be silent on; a platform controller hub;
commence a timer in which a time begins when the power is disabled; 
receive the temperature associated with the first core after a predetermined wake period;
wherein, the predetermined wake period is shorter than the polling period.
However, Ewell teaches; commence a timer in which a time begins when the power is disabled; (at least column 1, lines 33-61; disclose a heat sensor that is tied to a timer and deactivated for a first predetermined time and activated at the expiration of a first timer countdown).
Bates and Ewell are analogous art because they are from the same field of endeavor or similar problem solving area, of temperature sensor power saving controls.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the known teachings of utilizing a timer feature for deactivating a temperature/thermal sensor as taught by Ewell with the known system of a power cycling temperature/thermal sensor as taught by Bates to achieve the known result of more efficient power 
The combination of Bates and Ewell appear to be silent on; a platform controller hub;
receive the temperature associated with the first core after a predetermined wake period;
wherein, the predetermined wake period is shorter than the polling period.
However, Shrall teaches; receive the temperature associated with the first core after a predetermined wake period; (Shrall; at least Fig. 6; paragraph [0059]; disclose wherein the system includes a 3.2us delay from when a thermal sensor is applied power to “wake” to avoid voltage fluctuations upon startup, and further there is another delay from starting up the sensor (TSStartup) to when the sensor begins the transmitting sensor data (TSFSM Start) thus providing a “wake” period prior to sending temperature information)
wherein, the predetermined wake period is shorter than the polling period. (Shrall; at least Fig. 6; paragraph [0059]; disclose wherein the “wake” period as discussed above is performed in the range of microseconds (us) and wherein per Bates, (at least paragraph [0059]), disclose wherein the polling period is in the range of milliseconds thus, the wake period is shorter than the polling period).
Bates, Ewell, and Shrall are analogous art because they are from the same field of endeavor or similar problem solving area, of temperature sensor power saving controls.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the known teachings of utilizing a wake period prior to recording measurements from a thermal sensor as taught by Shrall with the known system of a power cycling temperature/thermal sensor as taught by Bates and Ewell to achieve the known result of more efficient power management control of temperature sensor control system. One would be motivated to combine the cited art of reference in order to prevent overshoot during the start of power initiation when cycling a sensor on from an off state as taught by Shrall (paragraph [0059]).
a platform controller hub; 
However, Man teaches; a platform controller hub; (Fig. 1) disclose a device that includes a platform controller hub (PCH).
The combination of Bates, Ewell, Shrall, and Man are analogous art because they are from the same field of endeavor or similar problem solving area, thermal detection systems.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the concept of a computer system including a platform controller hub (PCH) as suggested by Man into the system of Bates, Ewell and Shrall because it will allow for support functions alongside the central processor unit (CPU), and by incorporating the teachings of Man into the system of Bates, Ewell, and Shrall  will provide for the PCH to include interface and control circuitry to provide an interface between the processor and a variety of peripheral devices such as input/output (IO) devices and storage devices among many other devices (Man; paragraph [0017]).

Regarding Claim 2; the combination of Bates, Ewell, and Shrall further teach; The system of Claim 1, wherein the controller is further configured to store the 15temperature. (Bates; Fig. 5; disclose collection unit (520) for storing temperature sensor output data).

Regarding Claim 3; the combination of Bates and Ewell further teach; The system of Claim 2, wherein the controller is further configured to: receive a request for the temperature from a requestor; and provide the stored temperature to the requestor. (Bates; Figs. 3 and 5; disclose a sensor controller for providing stored temperature values to a sensor controller interface (requestor))

Regarding Claim 4; the combination of Bates, Ewell, and Shrall further teach; The system of Claim 1, wherein the controller is further configured to disable the thermal sensor based upon the system being in a non-active state. (Bates; paragraph [0044] and [0075]; disclose that the thermal sensors are disabled when the processor is in a non-active/idle state).

Regarding Claim 5; the combination of Bates, Ewell, and Shrall further teach; The system of Claim 4, wherein the non-active state comprises an idle state. (Bates; paragraph [0044] and [0075]; disclose that the thermal sensors are disabled when the processor is in a non-active/idle state).

Regarding Claim 6; the combination of Bates, Ewell, and Shrall further teach; The system of Claim 1, wherein the controller is further configured to provide an enable signal to the thermal sensor based upon the activity status indicating that the first core is in an active state. (Bates; paragraph [0044]; disclose re-enabling the thermal sensor when the system detects that the core transitions to a higher power activity state).

Regarding Claim 7; the combination of Bates, Ewell, and Shrall further teach; The system of Claim 1, wherein the controller is further configured to enable the thermal sensor based upon the time elapsed is equal or greater than the maximum predetermined period. (Bates; at least paragraphs [0028] and [0040]; disclose where the system provides a predetermined cycle time for enabling a thermal sensor and where Ewell; at least column 1, lines 33-61; teaches wherein the sensor is enabled when the countdown timer has elapsed a maximum predetermined period).

Regarding Claim 9; the combination of Bates, Ewell, and Shrall further teach; The system of Claim 1, wherein the processor includes a central processing unit (CPU). (Bates; Fig. 1; paragraph [0035]; disclose processor (10)).

Claim 10; the combination of Bates, Ewell, and Shrall further teach; The system of Claim 1, wherein the activity status is received from logic that is not the processor. (Bates; paragraphs [0044] and [0075]).

Regarding Claim 11; Bates teaches; An apparatus, comprising:  
controller logic configured to: receive an activity status associated with a processor having a first core; (Bates; at least paragraphs [0041] and [0044]; disclose determining performance (activity) states associated with a processor and where the system can determine the activity of individual cores of a processor)
Wake a thermal sensor mechanically couple to the first core; (Bates; at least paragraph [0044]; disclose wherein there are sensor (114) contained in a core (i.e. mechanically coupled to the core) and wherein the sensors are cycled between enabled (wake state) and disabled)
receive data representative of a measured temperature associated with the first core by the thermal sensor, after a predetermined wake period; (Bates; at least paragraphs [0041] and [0044]; disclose a thermal sensor used for taking temperature measurements associated with the device and where the system can monitor individual cores of a processor)
communicate a disable signal to the thermal sensor based upon at least when the activity status indicates that the first core is in a reduced activity state and that the temperature data associated with the first core is less than or equal to a predetermined temperature threshold value and a system in an S0 idle state or an S0ix connected standby state; (Bates; Figs. 7 and 8; paragraphs [0069]-[0071] and [0073]-[0075]; disclose disabling a thermal sensor based upon the activity status of a processor (i.e. the core is in an idle state an thus the system is in an idle state) and the output value of the predetermined temperature compared to threshold values)
commence a timer in which a time begins when the power is disabled; and determine whether the time is between a minimum predetermined period and a maximum predetermined period; (Bates; at least paragraph [0032]; disclose wherein a temperature sensor of a CPU that is disabled for a predetermined delay period which has a minimum and maximum delay cycle)
and enable power to the thermal sensor: if the minimum predetermined period has been exceeded and the first core is not in a reduced activity state; or if the timer reaches a predetermined maximum predetermined period. (Bates; at least paragraph [0044]; disclose wherein the thermal sensors are set on a predetermined on/off cycle time based on the activity state of processing cores and wherein when the minimum predetermined period (i.e. the cycle time has been reached), enabling power to the thermal sensor)
wherein, the predetermined wake period is shorter than the timer.
Bates appears to be silent on; commence a timer in which a time begins when the power is disabled; 
receive data representative of a measured temperature associated with the first core by the thermal sensor, after a predetermined wake period;
wherein, the predetermined wake period is shorter than the timer;
further wherein, the system comprises the controller logic, the processor and a platform controller hub. 
However, Ewell teaches; commence a timer in which a time begins when the power is disabled; (at least column 1, lines 33-61; disclose a heat sensor that is tied to a timer and deactivated for a first predetermined time and activated at the expiration of a first timer countdown).
Bates and Ewell are analogous art because they are from the same field of endeavor or similar problem solving area, of temperature sensor power saving controls.

The combination of Bates and Ewell appear to be silent on; receive data representative of a measured temperature associated with the first core by the thermal sensor, after a predetermined wake period;
wherein, the predetermined wake period is shorter than the timer;
further wherein, the system comprises the controller logic, the processor and a platform controller hub. 
However, Shrall teaches; receive data representative of a measured temperature associated with the first core by the thermal sensor, after a predetermined wake period; (Shrall; at least Fig. 6; paragraph [0059]; disclose wherein the system includes a 3.2us delay from when a thermal sensor is applied power to “wake” to avoid voltage fluctuations upon startup, and further there is another delay from starting up the sensor (TSStartup) to when the sensor begins the transmitting sensor data (TSFSM Start) thus providing a “wake” period prior to sending temperature information)
wherein, the predetermined wake period is shorter than the timer. (Shrall; at least Fig. 6; paragraph [0059]; disclose wherein the “wake” period as discussed above is performed in the range of microseconds (us) and wherein per Bates, (at least paragraph [0059]), disclose wherein the timer period is in the range of milliseconds thus, the wake period is shorter than the timer period).
Bates, Ewell, and Shrall are analogous art because they are from the same field of endeavor or similar problem solving area, of temperature sensor power saving controls.

The combination of Bates, Ewell, and Shrall appear to be silent on; further wherein, the system comprises the controller logic, the processor and a platform controller hub. 
However, Man teaches; further wherein, the system comprises the controller logic, the processor and a platform controller hub. (Fig. 1) disclose a device that includes a platform controller hub (PCH).
The combination of Bates, Ewell, Shrall, and Man are analogous art because they are from the same field of endeavor or similar problem solving area, thermal detection systems.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the concept of a computer system including a platform controller hub (PCH) as suggested by Man into the system of Bates, Ewell and Shrall because it will allow for support functions alongside the central processor unit (CPU), and by incorporating the teachings of Man into the system of Bates, Ewell, and Shrall  will provide for the PCH to include interface and control circuitry to provide an interface between the processor and a variety of peripheral devices such as input/output (IO) devices and storage devices among many other devices (Man; paragraph [0017]).

Claim 12; the combination of Bates, Ewell, and Shrall further teach; The apparatus of Claim 11, wherein the controller logic is further configured to store the data. (Bates; Fig. 5; disclose collection unit (520) for storing temperature sensor output data).

Regarding Claim 13; the combination of Bates, Ewell, and Shrall further teach; The apparatus of Claim 11, wherein the controller logic is further configured to: receive a request for the data from a requestor; and provide the stored data to the requestor. (Bates; Figs. 3 and 5; disclose a sensor controller for providing stored temperature values to a sensor controller interface (requestor))

Regarding Claim 14; the combination of Bates, Ewell, and Shrall further teach; The apparatus of Claim 11, wherein the controller logic is further configured to communicate the disable signal to the thermal sensor based upon the processor being in a non-active state. (Bates; paragraph [0044] and [0075]; disclose that the thermal sensors are disabled when the processor is in a non-active/idle state).

Regarding Claim 15; the combination of Bates, Ewell, and Shrall further teach; The apparatus of Claim 11, wherein the controller logic is further configured to communicate an enable signal to the thermal sensor based upon the activity status indicating that the first core is in an active state. (Bates; paragraph [0044]; disclose re-enabling the thermal sensor when the system detects that the core transitions to a higher power activity state).

Regarding Claim 16; the combination of Bates, Ewell, and Shrall further teach; The apparatus of Claim 11, wherein the controller logic is further configured to communicate an enable signal to the thermal sensor based upon the time elapsed is equal or greater than the maximum predetermined period. (Bates; at least paragraphs [0028] and [0040]; disclose where the system provides a 

Regarding Claim 17; Bates teaches; A method, comprising: 
receiving an activity status associated with a first core comprised by a processor; (Bates; paragraphs [0041] and [0044]; disclose determining performance (activity) states associated with a processor and where the system monitors individual cores of a processor)
measuring a temperature of the first core using the thermal sensor after a predetermined wake period; (Bates; at least paragraphs [0041] and [0044]; disclose a thermal sensor used for taking temperature measurements associated with the device)
disabling the measurement when at least the activity status indicates the first core is in a reduced activity state and the temperature is less than or equal to a predetermined temperature threshold value and a system in a S0 idle state or a S0ix connected standby state; (Bates; Figs. 7 and 8; paragraphs [0069]-[0071] and [0073]-[0075]; disclose disabling a thermal sensor based upon the activity status of a processor (i.e. the core is in an idle state an thus the system is in an idle state) and the output value of the predetermined temperature compared to threshold values)
commencing a timer in which a time begins when the power is disabled; and determining whether the time is between a minimum predetermined period and a maximum predetermined period; (Bates; at least paragraph [0032]; disclose wherein a temperature sensor of a CPU that is disabled for a predetermined delay period which has a minimum and maximum delay cycle)
and enable power to the thermal sensor: if the minimum predetermined period has been exceeded and the first core is not in a reduced activity state; or if the timer reaches a predetermined maximum predetermined period (Bates; at least paragraph [0044]; disclose wherein the thermal 
wherein, the predetermined wake period is shorter than both the minimum and maximum predetermine periods.
Bates appears to be silent on; commencing a timer in which a time begins when the power is disabled; 
measuring a temperature of the first core using the thermal sensor after a predetermined wake period;
wherein, the predetermined wake period is shorter than both the minimum and maximum predetermine periods;
further wherein, the system comprises the controller logic, the processor and a platform controller hub.
However, Ewell teaches; (at least column 1, lines 33-61) disclose a heat sensor that is tied to a timer and deactivated for a first predetermined time and activated at the expiration of a first timer countdown.
Bates and Ewell are analogous art because they are from the same field of endeavor or similar problem solving area, of temperature sensor power saving controls.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the known teachings of utilizing a timer feature for deactivating a temperature/thermal sensor as taught by Ewell with the known system of a power cycling temperature/thermal sensor as taught by Bates to achieve the known result of more efficient power management control of temperature sensor control system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
measuring a temperature of the first core using the thermal sensor after a predetermined wake period;
wherein, the predetermined wake period is shorter than both the minimum and maximum predetermine periods;
further wherein, the system comprises the controller logic, the processor and a platform controller hub.
However, Shrall teaches; measuring a temperature of the first core using the thermal sensor after a predetermined wake period; (Shrall; at least Fig. 6; paragraph [0059]; disclose wherein the system includes a 3.2us delay from when a thermal sensor is applied power to “wake” to avoid voltage fluctuations upon startup, and further there is another delay from starting up the sensor (TSStartup) to when the sensor begins the transmitting sensor data (TSFSM Start) thus providing a “wake” period prior to sending temperature information)
wherein, the predetermined wake period is shorter than both the minimum and maximum predetermine periods. (Shrall; at least Fig. 6; paragraph [0059]; disclose wherein the “wake” period as discussed above is performed in the range of microseconds (us) and wherein per Bates, (at least paragraph [0059]), disclose wherein the timer min and max period is in the range of milliseconds thus, the wake period is shorter than the min and max timer period).
Bates, Ewell, and Shrall are analogous art because they are from the same field of endeavor or similar problem solving area, of temperature sensor power saving controls.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the known teachings of utilizing a wake period prior to recording measurements from a thermal sensor as taught by Shrall with the known system of a power cycling temperature/thermal sensor as taught by Bates and Ewell to achieve the known result of more efficient power management control of temperature sensor control system. One would be motivated to combine 
The combination of Bates, Ewell, and Shrall appear to be silent on; further wherein, the system comprises the controller logic, the processor and a platform controller hub.
However, Man teaches; further wherein, the system comprises the controller logic, the processor and a platform controller hub. (Fig. 1) disclose a device that includes a platform controller hub (PCH).
The combination of Bates, Ewell, Shrall, and Man are analogous art because they are from the same field of endeavor or similar problem solving area, thermal detection systems.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the concept of a computer system including a platform controller hub (PCH) as suggested by Man into the system of Bates, Ewell and Shrall because it will allow for support functions alongside the central processor unit (CPU), and by incorporating the teachings of Man into the system of Bates, Ewell, and Shrall  will provide for the PCH to include interface and control circuitry to provide an interface between the processor and a variety of peripheral devices such as input/output (IO) devices and storage devices among many other devices (Man; paragraph [0017]).

Regarding Claim 18; the combination of Bates, Ewell, and Shrall further teach; The method of Claim 17, further comprising receiving an activity status associated with a second core comprised by the processor. (Bates; Fig. 5; disclose collection unit (520) for storing temperature sensor output data and where each processor contains multiple temperature sensors (114) for measuring individual cores of a processor).

Claim 19; the combination of Bates, Ewell, and Shrall further teach; The method of Claim 1, further comprising measuring a temperature of a second core. (Bates; at least Fig. 5; disclose various thermal sensors (114) in a processor for measuring individual cores in a processing block).

Regarding Claim 20; the combination of Bates, Ewell, and Shrall further teach; The method of claim 19, further comprising disabling the measurement when both the activity status indicates the second core is in a reduced activity state and the temperature associated with the second core is less than or equal to a predetermined temperature threshold value. (Bates; Figs. 7 and 8; paragraphs [0069]-[0071] and [0073]-[0075]; disclose disabling a thermal sensor based upon the activity status of a processor and the output value of the predetermined temperature compared to threshold values).

Regarding Claim 21; the combination of Bates, Ewell, and Shrall further teach; The system of Claim 1, wherein the controller is further configured to enable the thermal sensor based upon the time elapsed being equal or greater than the minimum predetermined period and the first core is not in a reduced activity state. (Bates; paragraph [0044]; disclose re-enabling the thermal sensor when the system detects that the core transitions to a higher power activity state and where Ewell; at least column 1, lines 33-61; teaches wherein the sensor is enabled when the countdown timer has elapsed a maximum predetermined period).

Regarding Claim 22; the combination of Bates, Ewell, and Shrall further teach; The apparatus of Claim 11, wherein the logic is further configured to enable the thermal sensor based upon the time elapsed is equal or greater than the minimum predetermined period and the first core is not in a reduced activity state. (Bates; paragraph [0044]; disclose re-enabling the thermal sensor when the system detects that the core transitions to a higher power activity state and where Ewell; at least 

Regarding Claim 23; the combination of Bates, Ewell, and Shrall further teach; The method of Claim 17, further comprising enabling the thermal sensor based upon the time elapsed being equal or greater than the maximum predetermined period. (Ewell; at least column 1, lines 33-61; disclose enabling a first thermal sensor based upon a time elapsed of a timer being greater than or equal to a maximum predetermined period).

Regarding Claim 24; the combination of Bates, Ewell, and Shrall further teach; The method of Claim 17, further comprising enabling the thermal sensor based upon the time elapsed being equal or greater than the minimum predetermined period and the first core is not in a reduced activity state. (Bates; paragraph [0044]; disclose re-enabling the thermal sensor when the system detects that the core transitions to a higher power activity state and where Ewell; at least column 1, lines 33-61; teaches wherein the sensor is enabled when the countdown timer has elapsed a maximum predetermined period).


Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 

The applicant argues, see pages 10-13, that the reference of Bates fails to disclose a system in an idle state or connected standby state but instead relies upon a processor which a single device and not a system. The applicant further defines that a system is defined as, “a set of thing working together as 

The office, along with the cited paragraphs for support for the rejection above, the office would like to further point to Fig. 1 of the reference of Bates. Here, the processor (10) is shown to comprise a series of things such as a master control unit (130), sensor controllers (120A-D), and processing blocks (110A-D). These are a series of elements working together to form the system of the processor and as such the processor is being viewed as a system comprising the listed components. Per the interpretation, and reference to paragraphs [0041] and [0044], the master control unit is able to determine when the system of the processor is in an idle state, and based on the determination, is able to adjust a sampling frequency/disable thermal sensors in response to the processor system being determined to be in said state. 

The office reviewed the specification and would like to suggest that if a distinction is made that the platform control hub is determined to be the system that is separate from the processor and wherein the platform control hub contains a temperature sensor, and based on the platform control hub being in the idle state S0 and the temperature of the core as well as activity being in a reduced state, shutting of the thermal sensor located in the platform control hub, the office believes that will overcome the currently applied prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        


/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117